Campbell J.:
A motion is made for leave to file, and make part of the return in this cause, a corrected copy of the original bill of exceptions. The motion is opposed for several reasons, based on the insufficiency of the showing and the improper form of the application.
The writ of error was issued more than a year ago, and was returned at the January term in Lansing. This is the third term since the return was made, and error was assigned and joinder filed without any reference to the alleged imperfections of the return. No excuse or reason is shown for *70the delay in making the application. Without some ex> planation, we should not feel disj>osed to interfere, if the power were unquestioned.
But we have repeatedly held that we have no power to look behind the record transmitted to this court from the¡ circuit court, to amend or alter it.* If complaint is made that the transcript is incorrect, all that we can do is to require, upon a proper showing, that the court below make full return according to the facts. We can not regard any matter as part of the record which is not sent up to us in the proper manner from the court below. In this case, upon an application made in due season, we should have required the original bill of exceptions to have been returned; as that, and not a copy, should in all cases be returned with the record. But, inasmuch as no showing has been made explaining the delay, and the parties have thus far dig’ regarded the error of the clerk, we are not disposed to interfere.
The motion must be denied.
Manning and Christiancy JJ. concurred. -Martin Ck. J. was absent.

 See Sweetzer v. Mead, 5 Mich. 33 ; Scribner v. Gay, Ibid. 511.